Judgment reversed on the law and facts, with costs, and judgment granted in favor of the plaintiff for the relief demanded in the complaint, with costs. The court reverses finding of fact numbered nine; finding of fact numbered eleven is modified by inserting the words “ attempting to ratify and approve ” in place of the words “ ratifying and approving.” All findings of fact contained in that portion of the decision captioned “ Conclusions of Law ” are reversed. The court makes the following new finding: That defendant received the certificate of stock under conditions which placed it upon inquiry, and it is chargeable with knowledge of the facts that the plaintiff corporation was the owner and that F. C. Sheldon had wrongfully converted the certificate to his own use. Hill, P. J., Rhodes, McNamee and Crapser, JJ., concur; Bliss, J., dissents.